DETAILED ACTION
This action is pursuant to the claims filed on October 10, 2018. Claims 1-16 are pending. A first action on the merits of claims 1-16 is follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 2, 4, and 8-16 are objected to because of the following informalities:  
Claim 2, ln. 3: “an electrolyte solution” should be –the electrolyte solution--;
Claim 4, ln. 2: “is manufactured with a flexible material that is transformed when an external pressure is applied” should be changed to –is a flexible material adapted to transform when an external pressure is applied thereto--;
Claim 8, ln. 2-3: “a circumference of an outer membrane” should be changed to --the circumference of the outer membrane--;
Claim 9, ln. 2: “is manufacture” should be changed to –is formed from--;
Claim 10, ln. 2-6: replace with --wherein the electrode contact surface is configured to attach to the scalp when a pressure is applied to the outer membrane and the electrolyte solution within the cavity is adapted to flow towards the scalp by diffusion through the outer membrane to form an electrolyte layer between the scalp and the outer membrane.--;
Claim 11, ln. 4: “a predetermined area contacting a scalp” should be changed to –a predetermined area adapted to contact a scalp--;
Claim 11, ln. 10: “a catalyst input unit that puts a catalyst toward the catalysis space” should be changed to –a catalyst input unit provides a catalyst toward the catalysis space--;
Claim 12, ln. 2-6: replace with --wherein the electrode contact surface is configured to attach to the scalp and the electrolyte solution is adapted to discharge towards the scalp by diffusion such that a discharging amount and a discharging speed of the electrolyte solution discharged toward the scalp through the outer membrane are controlled by the catalyst input unit.--;
Claim 13, ln. 4: “a predetermined area contacting a scalp” should be changed to –a predetermined area adapted to contact a scalp--;
Claim 14, ln. 2-4: replace as --wherein the surface tension of the holes on the electrode contact surface causes swelling and inflating of the electrode contact surface and prevents discharge of the electrolyte solution when the electrode body is filled with the electrolyte solution. --;
Claim 15, ln. 2-5: replace as --wherein the swollen and inflated outer membrane is adapted to discharge the electrolyte solution toward the scalp to generate an electrolyte layer on the scalp when the internal pressure of the electrode body causes an increase in scalp contact pressure when the outer membrane attaches and conforms to the scalp.—
Claim 16, ln. 2-4: replace as --the outer membrane is adapted to discharge the electrolyte solution towards the scalp by diffusion to maintain a balance between an internal pressure of the electrode body and the external atmospheric pressure. --  
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “a plurality of fine holes” related to the inner membrane but claim 1 uses the same claim language, “a plurality of fine holes” related to the outer membrane. Applicant should amend one of the limitations to provide clarity. 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-16 are allowed.
During the search of the prior art, Kawazoe et al. (JP 201216491, cited in IDS) and Nakashima et al. (U.S.  PGPub. No. 2014/0081116, see IDS) were found to be pertinent to the claimed invention. Both references disclose an electrode for recording an electroencephalogram specifically having a cavity comprising a electrolyte retaining member for long-term monitoring (Kawazoe, gel 122 in Fig. 1; Nakashima, liquid retaining member 201 in Fig. 1). However, these references fail to disclose, suggest or teach the combination of structures as claimed in independent claims 1, 11, and 13. Specifically, Kawazoe and Nakashima references fail to provide for an outer membrane forming an electrode contact surface having a plurality of fine 
Fan (U.S. PGPub. No. 2017/0135596) is the closest prior art. Fan discloses a semi-dry electrode for recording an electroencephalogram (see Figs.  1-11) comprising an outer membrane (bottom surface of the body 3.1); an electrode body (side walls of the body 3.1) that is connected to an edge of the outer membrane and forms an internal space into which an electrolyte solution is filled (cavity 3 comprises electrolyte); and an electrical conductor sensor located inside the electrode body (electrically conductive material coupled to wire 6, [0026]); and the outer membrane has a plurality of holes (mounting holes holding the porous column 4, [0053]).
However, Fan fails to disclose that the outer membrane is the electrode contact surface since the distal end of the porous columns (4) being the working end in contact with a scalp of a subject ([0050]) as required in independent claims 1 and 13 or an inner membrane having a plurality of holes that is located inside the electrode body and divides the internal space into a catalysis space and a measuring space as required in independent claim 11. Accordingly, claims 2-10, 12, and 14-16 are allowable as being dependent on independent claims 1, 11 or 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        7/24/2021